Exhibit 8.1 List of Subsidiaries Optibase Inc., a California corporation Optibase Real Estate Miami LLC, a Delaware limited liability company Optibase 2Penn LLC, a Delaware limited liability company OPTX Equity LLC, a Delaware limited liability company OPTX Lender LLC, a Delaware limited liability company Optibase FMC LLC, a Florida limited liability company Optibase 300 Chicago LLC, a Delaware limited liability company Optibase Real Estate Europe Sarl, a Luxemburg company Optibase RE1 Sarl, a Luxemburg company Optibase RE2 SARL, a Luxemburg company Optibase Bavaria GmbH & Co. KG, a German partnership Optibase Bavaria Holding GmbH, a German corporation OPCTN SA, a Luxemburg company Eldista GmbH, a Swiss company
